FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                                                                             April 15, 2015
                             FOR THE TENTH CIRCUIT
                         _________________________________                Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff – Appellee,

v.                                                           No. 13-6235
                                                     (D.C. No. 5:12-CR-00297-R-1)
PEDRO JUAREZ,                                                (W.D. Okla.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BRISCOE, Chief Judge, TYMKOVICH and MORITZ, Circuit Judges.
                    _________________________________

       Pedro Juarez appeals his convictions for one count of conspiracy to distribute

methamphetamine and to possess methamphetamine with intent to distribute in violation

of 21 U.S.C. § 846 and 21 U.S.C. § 841(a)(1); seven counts of use of a communication

facility in furtherance of the conspiracy in violation of 21 U.S.C. § 843(b); and six counts

of possession of methamphetamine with intent to distribute in violation of 21 U.S.C.

§ 841(a)(1).

       Juarez contends the district court erred in admitting statements of his alleged co-

conspirators absent independent evidence he conspired with them to distribute

       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                             1
methamphetamine. But we decline to address the admissibility of these statements

because Juarez fails to specifically challenge any particular statement. Further, Juarez

challenges the sufficiency of the evidence supporting all 14 of his convictions. Because

we conclude sufficient evidence supports each of Juarez’s convictions, we affirm.

                                      BACKGROUND

       Over the course of law enforcement’s year-long investigation into Iran Zamarripa,

the regional supervisor of an international methamphetamine organization, Pedro Juarez

purchased thousands of dollars’ worth of methamphetamine from Zamarippa. According

to Special Agent Casey Cox, Juarez regularly procured one-half ounce to two ounces of

methamphetamine several times a week, often on credit. Both Cox and Zamarripa

characterized Juarez’s purchases as inconsistent with personal use. On one occasion,

Juarez asked Zamarripa to cut him a deal on the price of two ounces of methamphetamine

so Juarez could make extra profit when he resold it. And despite Juarez’s modest

wages—he made $15 per hour as a construction worker—Juarez managed to make timely

payments for his purchases.

       Based on this evidence, the jury convicted Juarez of one count of conspiracy to

distribute methamphetamine and to possess methamphetamine with intent to distribute;

seven counts of use of a communication facility; and six counts of possession of

methamphetamine with intent to distribute. The district court sentenced Juarez to 144

months in prison, and Juarez appealed.




                                             2
                                        DISCUSSION

I.     Juarez forfeited his hearsay argument.

       Juarez first argues the district court erred in admitting the statements of his alleged

co-conspirators absent independent evidence he conspired with them to distribute

methamphetamine. Juarez characterizes these statements as hearsay.

       Because Juarez fails to identify any specific co-conspirator statements on appeal,

we decline to reach the issue. See United States v. Thornburgh, 645 F.3d 1197, 1210

(10th Cir. 2011) (refusing to address appellant’s challenge to admission of co-conspirator

statements because appellant neglected to identify any specific statements on appeal;

failure to identify specific statements prevented court from determining whether

statements were offered for truth of matters asserted); see also United States v. Lewis,

594 F.3d 1270, 1285 (10th Cir. 2010) (declining to examine each record page cited in

appellant’s brief to determine whether any co-conspirator statements contained therein

were hearsay and, if so, whether their admission prejudiced appellant).

II.    The government presented sufficient evidence to support Juarez’s
       convictions.

       Next, Juarez challenges the sufficiency of the evidence to sustain all 14 of his

convictions. Because Juarez failed to renew his Rule 29 motion for judgment of acquittal

after presenting evidence on his own behalf, we review for plain error. See United States

v. Rufai, 732 F.3d 1175, 1189 (10th Cir. 2013) (discussing effect of failure to renew

Rule 29 motion at close of evidence).

       Absent sufficient evidence to support it, however, a conviction will almost always


                                              3
satisfy all four plain-error requirements. Thus, reviewing for plain error in this context

differs little from our de novo review of a properly preserved sufficiency claim. See id.

(quoting United States v. Duran, 133 F.3d 1324, 1335 n.9 (10th Cir. 1998)) (concluding

plain error review and review for sufficient evidence “‘usually amount to largely the

same exercise’”). Under our sufficiency-of-the-evidence test, we view the evidence in the

light most favorable to the government and ask whether the evidence—and any

reasonable inferences to be drawn from it—would allow a reasonable jury to find the

defendant guilty beyond a reasonable doubt. United States v. Green, 435 F.3d 1265, 1272

(10th Cir. 2006).

       A.     Possession of methamphetamine with intent to distribute

       Although Juarez concedes he repeatedly purchased and possessed

methamphetamine, he challenges his six convictions for possession of methamphetamine

with intent to distribute, contending the government failed to present sufficient evidence

of his intent to distribute. According to Juarez, the evidence established only that he

purchased methamphetamine for personal use.

       But the government points to evidence that is more than sufficient to support

Juarez’s intent to distribute. For instance, Cox characterized the amount of

methamphetamine Juarez purchased from Zamarripa—often on credit—as inconsistent

with personal use, and Zamarripa testified it would have been impossible for Juarez to

personally use all the methamphetamine he purchased. See United States v. Small, 423

F.3d 1164, 1184 (10th Cir. 2005) (explaining existence of fronting arrangement strongly

suggests that individual who receives drugs on credit will redistribute them for profit);

                                              4
United States v. Pulido-Jacobo, 377 F.3d 1124, 1131 (10th Cir. 2004) (stating jury may

infer intent to distribute from possession of large quantities of drugs). Moreover, a

reasonable jury could have inferred Juarez was reselling the methamphetamine because

his $15-an-hour wages were insufficient to cover his frequent purchases, which

sometimes exceeded $1,000. Finally, Zamarripa testified Juarez once haggled with him

over the price of two ounces of methamphetamine because Juarez wanted to increase his

profit from its imminent resale. We conclude this evidence, when viewed in the light

most favorable to the government, was sufficient to allow a reasonable jury to convict

Juarez of possessing methamphetamine with intent to distribute.

       B.     Conspiracy to possess methamphetamine with intent to distribute

       To convict Juarez of conspiracy, the government was required to prove he

(1) agreed with at least one other person to violate the law; (2) knew of the conspiracy’s

objectives; and (3) knowingly and voluntarily involved himself in the conspiracy.

Further, the government was required to demonstrate (4) interdependence between the

co-conspirators. See United States v. Foy, 641 F.3d 455, 465 (10th Cir. 2011).

       We have long recognized “that proof of the existence of a buyer-seller

relationship, without more, is inadequate to tie the buyer to a larger conspiracy.” United

States v. Watson, 594 F.2d 1330, 1337 (10th Cir. 1979); see also United States v.

Patterson, 713 F.3d 1237, 1245-46 (10th Cir. 2013) (stating one who merely purchases

drugs from member of conspiracy does not automatically become part of conspiracy).

Citing this “buyer-seller rule,” Juarez insists the government failed to present sufficient

evidence to support his conspiracy conviction because it proved only that he purchased

                                              5
methamphetamine from Zamarripa for personal use. See United States v. Ivy, 83 F.3d

1266, 1285-86 (10th Cir. 1996) (explaining purpose of buyer-seller rule is to “separate

consumers, who do not plan to redistribute drugs for profit, from street-level, mid-level,

and other distributors, who do intend to redistribute drugs for profit, thereby furthering

the objective of the conspiracy”).

       But when viewed in the light most favorable to the government, the evidence we

discussed above was sufficient to prove Juarez was more than a mere purchaser of

methamphetamine. Given all the evidence indicating Juarez intended to redistribute the

methamphetamine he purchased, the buyer-seller rule does not apply. See United States v.

Bell, 154 F.3d 1205, 1208 (10th Cir. 1998) (finding evidence of fronting arrangement

inconsistent with mere buyer-seller relationship); United States v. Howard, 966 F.2d

1362, 1364-65 (10th Cir. 1992) (reasoning disparity between defendant’s limited

financial resources and value of crack cocaine he possessed suggested defendant was not

mere purchaser, but instead was involved in common plan with another to distribute

crack cocaine).

       Moreover, this evidence was sufficient to prove all four elements of the conspiracy

charge. See Small, 423 F.3d at 1183, 1185 (noting multiple purchases for resale permit

inference buyer was aware of and “shared common goals with” conspiracy, and

reasoning fronting arrangement creates situation of mutual dependence because seller’s

ability to front drugs depends on receipt of money due); United States v. Nichols, 374

F.3d 959, 961, 969 (10th Cir. 2004), cert. granted, judgment vacated, 543 U.S. 1113,

opinion reinstated, 410 F.3d 1186 (10th Cir. 2005) (hypothesizing that evidence of

                                             6
fronting arrangement would have allowed reasonable jury to find existence of agreement

to distribute between defendant and supplier); United States v. Bell, 154 F.3d 1205, 1208

(10th Cir. 1998) (stating jury may presume defendant who acts in furtherance of

conspiracy’s goal is knowing participant).

       Because we conclude the government presented ample evidence establishing

Juarez was not a mere purchaser of methamphetamine, but rather a knowing, voluntary,

and integral part of a conspiracy to distribute that drug, we affirm his conspiracy

conviction.

       C.     Use of a communication facility to facilitate a drug felony

       Finally, Juarez challenges the sufficiency of the evidence supporting his seven

convictions for use of a communication facility. But he does not dispute that he

repeatedly ordered methamphetamine by phone. Rather, he premises his challenge solely

on the alleged lack of evidence establishing his intent to distribute. Because we have

already concluded the government presented sufficient evidence to allow a reasonable

jury to conclude Juarez possessed methamphetamine with intent to distribute—and

indeed conspired to do so—we likewise find the evidence sufficient to support his

convictions for use of a communication facility to facilitate those crimes.

                                       CONCLUSION

       Juarez’s multiple sufficiency challenges all hinge on his assertion he purchased

methamphetamine only for personal use. Viewing the evidence in the light most

favorable to the government, a reasonable jury could conclude he purchased



                                             7
methamphetamine intending to distribute it as part of a conspiracy. Because sufficient

evidence supports Juarez’s convictions, we affirm.


                                             Entered for the Court


                                             Nancy L. Moritz
                                             Circuit Judge




                                            8